IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTI-IERN DISTRICT OF GEORGIA

 

SAVANNAH DIVISION
UNITED STATES OF AMERICA, )
Plaintiff, §
V. § No. 4:19-cr-00031-RSB-CLR
DIMAS JACOBO-MARCELO, §
Defendant. §

ORDER ON APPLICATION FOR LEAVE OF ABSENCE

Application for Leave of Absence has been requested by Robert A. Lewallen, Jr. for the
period of Monday, April 15, 2019, through Friday, April 19, 2019. The Court hereby GRANTS
the Application and Mr. Lewallen shall have Leave of Absence in the above captioned case from

Monday, April 15, 2019 through Friday, April 19, 2019 pursuant to Local Rule 83.9.

So ordered, this 2§ day of f‘_’i#t€/i”\ ,2019.

%//ML/Mj//éi/\

i`he Hon dhristopher L. Ray
United States Magistrate Juclge
Southern District of Georgia

